Plaintiff in error was convicted of assault with intent to commit manslaughter.
On writ of error his sole contention is that the Court erred in denying his motion for continuance. The motion was as follows:
"Comes now H.O. Brown, Attorney for the Defendant, Lacy Moore, and moves this Honorable Court for a continuance in this cause and to be permitted to withdraw plea of not guilty heretofore entered in this cause; and, for grounds for said motion, says:
"1. That counsel for defendant was employed just two minutes before the convening of the morning session of Court and the day set for trial of the issue herein and counsel has not had an opportunity to prepare for the defense in this cause.
"2. That defendant was required to plead to the indictment herein filed without counsel, and that defendant *Page 333 
is inexperienced in Court proceedings and did not understand the charge alleged in the indictment or his rights in the Court; and, therefore, Counsel desire to file such motion as he is advised after preparing for the defense."
The allegations of the motion are entirely inadequate and insufficient to show that the accused was entitled to a continuance of the case.
What was said by this Court in the opinion in the case of Bollard v. State, 31 Fla. 266, 12 So. 865, is applicable to the case at bar and on authority of the opinion and judgment in the case of Lowe v. State, 95 Fla. 81, 116 So. 240, the judgment here should be affirmed.
It is so ordered.
Affirmed.
ELLIS, P.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.